DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 23, 2022.  Claims 1-21, 23, 24, 26, 30-32, 54, and 58 were cancelled.  Claims 22, 27-29, 55, and 56 were amended.  Claim 68 was newly added.  Claims 22, 25, 27-29, 33-53, 55-57, and 59-68 are pending.
Previous rejections of now cancelled claims are withdrawn due to the respective cancellations.
The amendment received June 23, 2022 has overcome the 35 U.S.C. 112 (b) rejection set forth in the 3/23/2022 office action, paragraph 8, with respect to claim 55 and claims dependent upon claim 55.  Claim 22 continues to recite “in each case” in several occurrences and accordingly, remains rejected below.  
With respect to the 35 U.S.C. 112(b) rejection over claim 27 set forth 3/23/2022 in paragraph 9, the claim remains rejected below, because the definition for X in the amendment remains indefinite and unclear.
The rejection of claims 54 and 58 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends set forth in the last office action is withdrawn due to the cancellation of claims 54 and 58.

Claim Objections
Claim 68 is objected to because of the following informalities:  
Claim 68 recites “the group L1 group”.  One of the words “group” should be deleted for the purpose of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 27-29, 33-53, 55-57, and 59-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 22 continues to recite in at least two occurrences the phrase “in each case” and it is unclear what encompasses “each case”.  The language is considered vague and indefinite.  
Claim 22 recites “the remainder of the structure of formula (I)”.  The phrase lacks proper antecedent basis as no specific “remainder of the structure of formula (I)” has been recited previously.
Claim 22 refers to “the structure of formula (I)”, but no formula (I) is specifically described.  It is unclear if formula (Ib) rather than (I) was intended in the phrase.
Claim 22 recites the phrase “these systems” in the portion describing R1 and in the portion describing R2.  Use of the word “these” is unclear, because it is not understood what is encompassed by the term.
In claim 22, the phrase “the dotted bonds in each case denote the attachment position to Q” raises an issue of antecedent basis.  It appears “the” in “the dotted bonds” should be removed and “the attachment position” should be changed to “an attachment position” or other suitable, definite language.
Claim 27 now recites “not more than two groups X in one cycle are N”.  In each of the groups “Q” of claim 27, there is never more than one X.  Accordingly, the proviso limitation regarding “X” in claim 27 is not understood.
Claim 27 recites “the attachment position to L1’”, which lacks antecedent basis.  
Claim 27 recites “the dotted bond” raises an issue of antecedent basis.  Also, the definition for the dotted bond is unclear, because the dotted line has a different meaning in parent claim 22. 
Claim 28 recites “the dotted bond” raises an issue of antecedent basis.  Also, the definition for the dotted bond is unclear, because the dotted line has a different meaning in parent claim 22. 
Claim 28 recites “the attachment position to L1’”, which lacks antecedent basis.  
Claim 29 recites “the dotted bond” raises an issue of antecedent basis.  Also, the definition for the dotted bond is unclear, because the dotted line has a different meaning in parent claim 22. 
Claim 29 recites “the attachment position to L1’”, which lacks antecedent basis.  
In claim 50, “the formula (IIb)” lacks antecedent basis and should be changed to “formula (IIb)”.
In claim 51, “the formula (IIIb)” lacks antecedent basis and should be changed to “formula (IIIb)”.
In claim 52, “the formula (IVb)” lacks antecedent basis and should be changed to “formula (IVb)”.
Claim 55 recites the phrase “these systems” in the portion describing R1 and in the portion describing R2.  Use of the word “these” is unclear, because it is not understood what is encompassed by the term.
Claim 55 recites “the dotted bond” raises an issue of antecedent basis.  
Claim 55 recites “the attachment position to L1’”, which lacks antecedent basis.  
Claim 56 recites “the dotted bond” raises an issue of antecedent basis.  Also, the definition for the dotted bond is unclear, because the dotted line has a different meaning in parent claim 55. 
Claim 56 recites “the attachment position to L1’”, which lacks antecedent basis.  
Claim 68 recites “the remainder of the structure of formula (I)”.  The phrase lacks proper antecedent basis as no specific “remainder of the structure of formula (I)” has been recited previously.
Claim 68 refers to “the structure of formula (I)”, but no formula (I) is specifically described in parent claim 55.  It is unclear if formula (Ib) rather than (I) was intended in the phrase.
Claim 68 recites “the dotted bonds” raises an issue of antecedent basis.  Also, the definition for the dotted bond is unclear, because the dotted line has a different meaning in parent claim 55. 
Claim 68 recites “the attachment position to Q’”, which lacks antecedent basis.  
Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 27-29, 33-36, 38, 40, 42, 44, 46, 48, 50-53, 55-57, 60, 62, 64, 66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. (WO 2016/105141 A2) or patent family equivalent (US 2018/0053900 A1). (Note:  Citations below are direct to English language document US 2018/0053900 A1).
Eum et al. discloses compounds according to Formula 1 (see par. 7-18) and more specifically, according to Formula 2 to Formula 4 (see par. 26) per compounds of instant claims 22 and 55:

    PNG
    media_image1.png
    164
    372
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    402
    media_image2.png
    Greyscale
.
The Ra and Rb may join such that a spirobifluorene structure is present (see fluorene groups of compounds on page 21).  Bonding to the adjacent phenylene may be at any location of the fluorene ring including at the corresponding instant L1 bonding location.  The linking phenylene group may have adjacent R3s combined with each other to form a fused ring (see par. 10 per instant groups such as L’82).   The Z1 to Z5 ring of Formula 2 to Formula 4 may be a pyrimidine or a pyridine (see par. 29).  Z1 to Z5 are defined as N or C(R4)  (see par. 12) where each R4 may be the same or different from each other (see par. 12).  Per instant claim 55 and instant variable R1*, the Eum R4 may be selected as different (see par. 12).
	Regarding claim 25, the spirobifluorene group of Formulas 2 or 4 does not comprise any nitrogen corresponding to instant X.
	Regarding claims 27-29, Eum et al. teaches The Z1 to Z5 ring of Formula 2 to Formula 4 may be a pyrimidine or a pyridine (see par. 29).  Z1 to Z5 are defined as N or C(R4)  (see par. 12) where each R4 may be the same or different from each other (see par. 12).  R4 groups are described in par. 16.
	Regarding claims 33-36 and 55, Formulas 2 to 4 may comprise a single pyridine or a pyrimidine group (see par. 26-29).
Regarding claims 38 and 60, the formula 1 compounds may be used in combination with another material such as a light emitting dopant (see par. 62), which may be a phosphorescent emitter (see par. 268). 
Regarding claims 40, and 42, the compounds of Eum et al. formula 1 are contained in a solvent at the end of the synthesis process (see par. 264).  Additionally, the layers may be made by a solution coating method (see par. 65).
	Regarding claims 44 and 62, a process of forming compounds of general formula 1 may include a coupling reaction (see scheme process shown in par. 250).
Regarding claims 46, 48, 64, and 66 the compounds of formula 1 are used in an organic electroluminescent device (see par. 18).
Regarding claims 50-52, the spirobifluorene group disclosed by Eum for a Formula 2 to Formula 4 may be unsubstituted (see par. 7-10 and groups shown on page 21).
	Regarding claim 53, the compound may be part of a device layer between the light emitting layer and the cathode (see par. 59-61). Furthermore, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
	Regarding claim 57 and 68, the Eum Formulas 2 to 4 have a phenylene, biphenylene or terphenylene linkage (see par. 26) and adjacent R3s may join together to form a fused ring (see par. 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to Eum et al. formula 1 including formulas 2, 3, or 4, respectively, and also to have formed a composition, formulation, synthesis method, or device as discussed above, because Eum et al. discloses compounds within the formula 1 definition may be part of a composition, formulation, synthesis method or a device as also required by the instant claims.  One would expect to achieve compounds, a composition, formulation, synthesis method or device utilizing the specific compounds of general formula 1 within the disclosure of Eum et al. with a predictable result and a reasonable expectation of success.

Claims 37, 39, 41, 43, 45, 47, 49, 59, 61, 63, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. (WO 2016/105141 A2) or patent family equivalent (US 2018/0053900 A1; citations below are direct to English language document US 2018/0053900 A1) in view of Parham et al. (US 2012/0223276).
Eum et al. is relied upon as set forth above for the rejection of claims 22 and 55.
Eum et al. teaches compounds within instant formula (Ib) as discussed above.
Regarding instant claim 37 and “An oligomer, polymer, or dendrimer comprising one or more compounds of claim 22” (or similarly with respect to claim 59 dependent upon claim 55),  primary reference Eum et al. does not expressly teach that the material of Formula 1 (see par. 7), which may be part of host material (see par. 61-62), may be bonded as part of an oligomer, polymer or dendrimer compound structure.  In analogous art, Parham ‘276 teaches a heterocyclic material used as a matrix material in an organic electroluminescent device may be bonded to a polymer, oligomer or dendrimer structure (see Parham-‘276, par. 76-79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a polymer, dendrimer or oligomer structure using Formula 1 compounds as described by Eum et al., because one would expect a polymer, oligomer, or dendrimer bonded to the Formula I compound(s) to result in similarly useful as matrix (host) material for an organic electroluminescent device as material in the form of polymeric, oligomeric or dentrimeric matrix material as taught by Parham ‘276.  One would expect to achieve functional polymers, oligomers or dendrimers bonded to a Formula 1 compound as disclosed within the prior art references with a predictable result and a reasonable expectation of success.
Regarding an EL device, Eum et al. clearly teaches the compounds are for at least one organic layer of an organic electroluminescent device (see par. 18).
Regarding claims 39 and 61, the Eum et al. formula 1 compounds may be used in combination with another material such as a light emitting dopant (see par. 62), which may be a phosphorescent emitter (see par. 268). 
Regarding claims 41 and 43, the compounds of Eum et al. formula 1 are contained in a solvent at the end of the synthesis process (see par. 264).  Additionally, the layers containing the “inventive” material may be made by a solution coating method (see par. 65).
	Regarding claims 45 and 63, a process of forming compounds of Eum et al. general formula 1 may include a coupling reaction (see scheme process shown in par. 250).
	Regarding claims 47, 49, 65, and 67, the Eum et al. compounds of formula 1 are used in an organic electroluminescent device (see par. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed material of Eum et al. formula 1 modified by Parham et al. for a composition, formulation, synthesis method, or device as discussed above, because Eum et al. discloses compounds within formula 1 may be part of a composition, formulation, synthesis method or a device as also required by the instant claims.  One would expect to achieve a composition, formulation, synthesis method or device utilizing the specific compounds of general formula 1 within the disclosure of Eum et al. modified by Parham et al. with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Applicant states the phrase “in each case” was cancelled throughout claim 22, but at least two instances of “in each case” appear in claim 22.  Applicant states a definition for X was derived from claim 22 and placed into claim 27, but the amended claim is rejected under 35 U.S.C. 112(b) in this office action for remaining unclear.
With respect to an obviousness rejection over Eum, applicant appears to argue the definitions for instant L1 in claim 22 are different from what is disclosed by Eum.  In response, the office submits Eum discloses the phenylene groups may have additional fused ring(s) upon the phenylene when R3s join together (see par. 10) and therefore these groups render obvious instant L1 groups as included within claim 22.  With respect to claim 55, applicant appears to argue instant R1* groups must be different, but the office submits Eum groups R4 may be selected as different (see par. 12, 16).
Applicant argues the “present inventors surprisingly found that the claimed spirobifluorene compounds give rise to an improved device performance when used as functional materials in OLEDs”.  In response, the office submits none of the claims are as limited in scope as Examples I5 or I6, respectively using compounds 22b and 17b specifically as hole blocking material:

    PNG
    media_image3.png
    123
    156
    media_image3.png
    Greyscale
22b 
    PNG
    media_image4.png
    161
    162
    media_image4.png
    Greyscale
17b.
The office further notes that 22b and 17b are not of the claimed formula Ib configuration as the compounds have L1-Q bonding at a different position of the spirofluorene core group.  Also, none of the claims specifically require formula Ib materials as hole blocking layer materials in combination with the other specifically required compositional and structural features of the examples.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thiery, S., Declairieux, C., Tondelier, D., Seo, G., Geffroy, B., Jeannin, O., ... & Poriel, C. (2014). 2-Substituted vs 4-substituted-9, 9′-spirobifluorene host materials for green and blue phosphorescent OLEDs: a structure–property relationship study. Tetrahedron, 70(36), 6337-6351.
The reference discusses spirofluorene derivatives with pyrimidine groups (see Chart 2, page 6338) for OLEDs.  The reference is considered relevant to the field of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786